The Intelligent Transport Systems Action Plan - Intelligent Transport Systems in the field of road transport and interfaces with other transport modes (debate)
The next item is the joint debate on
the report by Anne E. Jensen, on behalf of the Committee on Transport and Tourism, on the Intelligent Transport Systems Action Plan, and
the report by Anne E. Jensen, on behalf of the Committee on Transport and Tourism, on the proposal for a directive of the European Parliament and of the Council laying down the framework for the deployment of Intelligent Transport Systems in the field of road transport and for interfaces with other transport modes - C6-0512/2008 -.
rapporteur. - (DA) Madam President, I am not sure whether I can speak with the same enthusiasm as Mr Savary, but intelligent transport systems are a very exciting topic. So, what are intelligent transport systems? Well, it is not that simple to answer that question, because we are talking about a whole host of different systems: systems which enable safer, more effective and environmentally sound transport, by taking advantage of modern information and communication technology. ITS, as intelligent transport is also known, is therefore a generic term covering many different things. Under the umbrella of ITS can be found things as diverse as eCall, which generates an automatic call to an emergency call centre in the case of an accident, road toll systems, which are systems designed to collect road charges, and the already widely known GPS systems, which many of us have in our cars to help us navigate through unknown terrain.
However, ITS has many other untapped potentials: potentials for communication between vehicles, between vehicle and road and between vehicle and information centre. So, why are we not simply starting to use this technology on a larger scale, if it is so good? Well, what we face here is the question of which comes first, the chicken or the egg. Should the technology installed in the car which is capable of communicating with a roadside transmitter come first? Car manufacturers are aware of the possibilities, but they will not be able to attract investment in such technologies if there are no roadside transmitters in place first. The authorities, on the other hand, do not want to invest in transmitters before cars are equipped to receive the signals. Something will have to happen, however, and we will need to get things moving.
In this context, the Commission has produced the Intelligent Transport Systems Action Plan and submitted a proposal for a directive which should promote ITS use by kick-starting standardisation. We should compliment the Commission on this. There is need for this initiative. The two reports on intelligent transport systems which we will be discussing today, the action plan and the directive are inextricably interlinked. That is how it should be because an action plan without a directive would not give us anything very new. Many of the things included in the action plan are projects which are already underway. What is crucial, however, is the directive, because it will boost the development of important standards in the EU. The action plan, on the other hand, is intended to delimit the scope of the directive and ensure that we channel the experience which we have gained from common projects into standardisation.
The adoption of common standards, through a European ITS Committee, applies to four specific areas: firstly, optimal use of road, traffic and travel data, secondly, continuity of ITS services on transport corridors and in conurbations, thirdly, road safety and security and, fourthly, integration of the vehicle into the transport infrastructure. In addition, we are also dealing with the very important question of data security. We do not want a big-brother society, so data security and the rights of the individual must be incorporated into the standards from the very outset. Another issue of the utmost importance is responsibilities and division of responsibilities. If something goes wrong, we should be able to identify where the problem lies, with the motorist, the satellite navigation system or the technology in the vehicle. Otherwise, we will make no further progress. And, as a result, we will not secure the necessary investment.
I would like to thank the shadow rapporteurs from the other groups for their close cooperation. We have experienced some difference of opinion as to what extent we should focus on modal alternatives to road transport, but I think that we have struck a balance between ensuring use of ITS technology in road transport and its interface with other modes of transport. There is a possibility of using information technology to make easy comparisons between the different ways of getting from A to B and to get an overview of the fastest, cheapest and most environmentally sound options. I would have liked us to have reached speedy agreement on this with the Council, but that has not been possible. The Czech Presidency has done a very good job, but I hope that the way we have tightened up the Commission's proposal will make the directive more palatable to the Council, because it is a directive that we are seeking.
Mr President, ladies and gentlemen, I would like to thank Parliament, particularly the rapporteur, Mrs Jensen, and all the shadow rapporteurs, for their excellent work and the way in which they have welcomed the Commission's proposals.
I am, of course, pleased with the choices made and take note of the suggested amendments to the draft directive. Most of all, I am happy to see that Parliament has confirmed the importance of the EGNOS and Galileo satellite positioning systems for the Intelligent Transport System (ITS) application. I would, however, like to ask Parliament some questions and try to give some answers as to why the Commission has put forward a directive to promote the deployment of ITS and, secondly, whether the local and national initiatives in this field are not sufficient.
The Commission has been funding specific research and development programmes into intelligent transport systems since 1988, which have produced unquestionably positive results and inspired numerous recommendations. These research and development projects have formed an important basis on which to make technological progress, coordinate actions and encourage preliminary deployment, in general, in a fragmented fashion.
It is now time, therefore, to move from recommendations to concrete action in order to reap the benefits of applying intelligent transport systems: benefits that may take the form of road safety, easing traffic jams and reducing the environmental impact of the road system. That is the purpose behind this crucial draft directive to promote measures aimed at removing the barriers to broader and better coordinated ITS deployment.
I would like to give a couple of examples that help to explain why voluntary or local strategies are not always enough: today, a haulier travelling between Barcelona and Frankfurt is equipped not only with a mobile telephone and on-board navigation system, but also with at least three different electronic toll collection terminals for the countries it must cross, or to avoid passing through residential areas. In 2001, the Commission recommended that Member States publish detailed information on road types within the network and on restricted traffic zones. Unfortunately, we have seen only a few local or national authorities take up this recommendation. What ultimately happens is that drivers with navigation systems use the entire road network, and all too often heavy goods vehicles are directed to wholly unsuitable roads or dangerous routes, for example near schools or on very steep roads.
The new directive will make it possible to adopt the necessary measures to avoid such situations, thereby lessening all the problems we have come across. The Commission awaits an agreement between Parliament and the Council on the draft directive, which represents a key tool for implementing the action plan.
We will work closely with both you and the Council to reach an agreement as soon as possible, and I hope that next week's informal Council meeting at Litoměřice in the Czech Republic, where ITS is on the agenda, will be instrumental in this. Mrs Jensen has been invited and will therefore be attending, I believe, if only in an informal capacity, but the point is that we will be able to compare the positions of Commission, Parliament and Council in order to try to speed up what I hope will be an easy agreement, so that we may give a practical response to citizens and approve a shared text as soon as possible.
draftsman of the opinion of the Committee on Regional Development. - (IT) Madam President, ladies and gentlemen, I have been following the ITS plan as draftsman of the opinion of the Committee on Regional Development. Our committee's opinion, passed with unanimity, has been largely reproduced by the Committee on Transport and Tourism, in a spirit of cooperation that we succeed in creating on long-term projects. I would like to thank all those who have contributed their work and ideas.
We have all tried to avoid the heavy-handed long words that too often characterise declarations of principle. We have tried to put across the fact that we were not discussing how many or which roads to plan, but simply working out how we can move around in a more coordinated, safe, people-friendly, environmentally friendly and therefore intelligent way, which is no mean feat in itself. We have tried to demonstrate the role of technology, of safety, of peripheral zones, of waterways and, most importantly, of coordination with the Structural Funds, so that the planned timetables and targets will be consistent and coordinated. We have tried to map out an increasingly important role for safety and the integrated management, not just of transport, but above all of the people transported. I believe we have succeeded in providing a consistent and convincing approach.
I now hope for two things: that the Commission will not simply 'take note' and then go off in whatever direction it sees fit when the time comes to make operative decisions; and that the operative strategies outlined in the plan will form the basis of the choices of all other programmers of related activities. Too often, we have gazed into crystal balls and seen a series of marvellous plans, but each is impenetrable to the next.
It would be disappointing if we were to continue to fund roads when we have decided that fewer cars should be on the road; it would be disappointing if we were to continue to fund vehicles designed without taking account of interconnection or passive safety, or consumption not only of fuel but also of the environment; it would be disappointing if together we were to plan to go down one route and the money and resources for which we are responsible were then to end up going down another, being spent without coordination in terms of time.
on behalf of the PPE-DE Group. - (HU) Madam President, the European People's Party (Christian Democrats) and European Democrats is of the view that one of the most important pillars of European transport policy is intelligent transport technology. Two years ago, when we discussed this matter here in Parliament during the mid-term review of the transport policy White Paper, which I was the rapporteur for, we set as one of the key objectives the deployment of intelligent technologies as a tool to help us improve efficiency on our roads and raise the level of services. But those intelligent developments which will make our roads safer and road transport more environmentally friendly already exist now.
However, in order to ensure the deployment of our technological developments, we need this action plan and directive. I suggested in the regulation that we set a minimum level for intelligent applications so that we can provide our TEN-T network at least with this minimum level. These applications will then support efficiency and safety. We are obviously expecting funding proposals from the Commission for those of the intelligent solutions which will not be implemented using private funding. Similarly, we are also expecting proposals from the Commission with regard to how traffic crossing external borders can be seamlessly adapted to Europe's intelligent infrastructure which we are hoping for. Within the context of the directive, the European Commission has been given an unusually large amount of trust, considering that the directive is a framework directive. This is why it is important for Parliament to participate, as part of the comitology procedures, in drawing up the implementing regulations.
Madam President, we have voted today on the review of the Green Paper on the future of the TEN-T policy. We can be sure that the future of Europe's TEN-T network lies with intelligent transport. Thank you very much.
Madam President, Commissioner, ladies and gentlemen, I would like to begin by congratulating Mrs Jensen for the quality of the work she has done and for her two reports.
Intelligent transport systems are advanced applications aimed at offering innovative services in terms of modes of transport and traffic management, as well as enabling various users to be better informed and make safer, better coordinated and 'smarter' use of transport networks. However, I think that it is important for intelligent transport systems to relate to all types of transport and not just urban transport, which is why I have made amendments with this in mind. In addition, urban transport and urban mobility are very much part of urban development. I am therefore pleased that we also have our colleague from the Committee on Regional Development in the Chamber. I think that it is important that the use of intelligent transport systems can make an effective contribution to the reduction in fuel consumption, and by implication, to improved air quality in cities and to traffic flow.
I think it is important to provide passengers with information, protect data of a personal nature and, of course, ensure that data is anonymous so as to be able to protect users. Last but not least, I feel that this is a step forward, but major investment is needed in this sector.
on behalf of the Verts/ALE Group. - (DE) Madam President, in principle one must agree with the general objective of the directive. Better information systems for travellers and road infrastructure operators, for example with a view to reducing road traffic accidents and making transport cheaper and more efficient, is obviously a good idea, as is the facility for collecting environmental data. However, I have three main concerns.
Firstly, faith in so-called smart technology easily tempts people into handing their responsibility over to machines and instruments.
Secondly, there is an ever-increasing danger of all the data collected being misused. People's privacy is in ever-increasing danger.
Thirdly, this directive is too car-oriented. Interoperability with other transport systems, such as public transport, would be much more important than the elaborate game of cat-and-mouse that industry is trying to play with us.
(DE) Madam President, I unconditionally support the Commission's aim of creating a legal framework for the coordinated introduction and use of intelligent transport systems in the field of road transport. My personal long-standing fight for the mass introduction of eCall, the electronic emergency callout system, brings the urgency of this home to me almost daily, and intelligent transport systems can do so much more. They contribute towards environmental sustainability, improved efficiency, enhanced safety and non-discriminatory competitiveness in road passenger and freight traffic. They also support co-modality, including by developing interfaces with other modes of transport such as rail, waterways and aviation, which started to incorporate intelligent transport systems a long time ago.
All this cannot be achieved by the Member States alone; it can only be achieved as a Community task. Intelligent transport systems based on EU-wide compulsory minimum underlying standards and specifications improve the environment for innovation and create planning security, especially for small and medium-sized enterprises. I welcome in particular the planned open, vehicle-integrated platform for intelligent transport system services.
The action plan at last includes a timetable for the introduction of individual systems a) for safety in road transport, such as ESP and eCall, b) for continuity in traffic management; for example, information on congestion charges or parking management reduces the number of cars driving round looking for a parking place, c) to use road, traffic and travel data in real time, which will be an asset both to professional lorry drivers and everyone else using the roads.
The directive sets out detailed requirements for the compulsory and coordinated introduction of standard intelligent transport systems throughout the EU and their application in the Member States. It also safeguards the use of personal data. But beware, the introduction of intelligent transport systems will cost a lot of money, because infrastructures and vehicles will need to be fitted with the necessary information and communications technology. We still know too little about whether potential users are willing or able to pay.
(FR) Madam President, first of all I should like to thank Mrs Jensen for her consistently outstanding work, since it is very open and very alert to all of the opinions expressed.
I should like to start by saying that, behind intelligent transport systems, there are all the same European funds, and that I was somewhat amazed to discover how they were practically all channelled towards cars.
I believe that cars obviously do have their good points; the automotive sector is an extremely powerful economic sector in Europe. However, I do think that we need to add some intelligence to all modes of transport.
I am not overlooking the fact that there is ERTMS for the railways, SESAR, and GALILEO, but in my view we are lacking a user-oriented approach with regard to user information; to accessibility for persons with reduced mobility and the possibility today of adapting urban vehicles; to the introduction of an energy-saving urban vehicle; to safety in the field of transport, especially in relation to public transport, which is a very important issue; to user information; and to ticketing, areas in which there is often considerable progress to be made.
I therefore believe that the resources should be diversified in the years to come. In particular, I should like attention to be paid to respect for personal data; we must prevent a situation where we find ourselves back in Orwell's 1984, where we seek to realise the fantastical notion of replacing humans entirely with machines. We saw what happened on the Hudson River last winter: had there not been a pilot, there would have no doubt been no mechanism that could have straightened up the plane. To conclude, I believe that priority must also be given to modes of transport other than cars.
Notwithstanding those reservations, I support the report that has been submitted.
(HU) Madam President, Commissioner, ladies and gentlemen. The introduction of intelligent transport systems offers numerous obvious benefits. This will make transport in Europe safer and more efficient, while promoting environmental protection and energy efficiency too. We should also acknowledge the Commission's action plan and the clear deadline that has been set. I also think it is important that when the systems are deployed, the aspects relating to compatibility, coherence and regulation are applied too. As far as consumers are concerned, apart from affordability, they must also have the opportunity of making a free choice, and suitable laws must be introduced to guarantee that there is no possibility at all of private individuals' data being misused. A logical, high-level, intelligent system must be deployed which can be developed further and can implement new technological advances effectively. It is in all our interests to make this a reality. At the same time, it is also crucially important for the European car industry that we can keep on moving. I would like to thank the rapporteur for her work.
Madam President, I speak as a civil engineer, and my son has a transport surveying business stretching right through the United Kingdom.
This matter is extremely important because, from Europe, we can make sure that the latest technology impacts on the usefulness and efficiency of road transport in all its forms. This is one big growth area year by year. Even in a recession time, we are forecasting something like a 55% increase between now and 2020 on freight and 35% on passenger cars, etc, and with that, of course, energy increases.
So often, as elected Members, we journey round our constituencies and find ourselves in traffic jams, and so often we have to make phone calls to find out what the situation is ahead. We need more data on the windscreens so that we can sort out our own salvations in a more effective and efficient manner.
I wish Mrs Jensen and the Commissioner every success.
Madam President, honourable Members, I believe that we should look to the future with optimism, because as far as approval of the directive is concerned, I believe that in addition to strong cooperation on the part of the Czech Presidency, there is a willingness from the Swedish Presidency to conclude a positive agreement between Commission, Parliament and Council. This therefore gives me hope, and I think it may even be something to inspire Parliament tomorrow to vote in favour of the texts we are debating.
I would like to respond to some of the remarks made and to reassure Mrs Ţicău as to our objectives: beginning with an action plan and a directive that looks at the transport system generically, with that perspective, we then look at the urban dimension and focus on that, but we do need to consider the general first, in order to come to the specific.
I also wanted to respond to Mr Kusstatcher on the subject of the road sector and other transport systems. At present there is no coherent European framework for the deployment and use of intelligent transport systems (ITS) in the road sector, while for other modes of transport, as Mr Savary pointed out, specific plans have been created: SESAR, the new-generation air traffic management system, RIS for river transport and VTMIS for sea transport, not forgetting the RTMS system for rail transport. The ITS action plan thus primarily concerns the road sector, but also includes specific actions and initiatives aimed at ensuring and improving the interconnectivity of road transport with other modes of transport, through appropriate interfaces.
I was keen to point out, not least to Mr Savary, that obviously the ITS action plan incorporates not only measures for elderly drivers, but also for road users defined as 'vulnerable', namely cyclists and pedestrians. These, among others, feature in the list of measures that may be adopted by the Committee for the intelligent transport systems set out in the directive. In particular, they deal with the use of ITS for the safety of users, as for example in the case of intelligent signs for the visually impaired.
In light of this, with a directive we can introduce certain rules, but the problem is also in having intelligent drivers; it is not enough to have intelligent systems, we must also ensure that whoever sits behind the wheel of a car or lorry, or rides a motorbike or bicycle, uses their intelligence. Sadly, this is not something that can be regulated with a directive, regulation or action plan; we must simply use sound rules to persuade European citizens to use their intelligence and not to use alcohol or drugs when they take to the road.
rapporteur. - (DA) Madam President, I think that Commissioner Tajani, put his finger on it just now, because that is precisely what all of this is about. We have to make motorists act more intelligently. We have discussed this at great length and Mr Kusstatscher has also said on many occasions that, rather than allowing these systems to make us behave more stupidly, we must ensure that they actually help us to be better informed and act more wisely. That is very important. Likewise, I think it is important that we bear in mind the example of a lorry driving across the length and breadth of Europe - today we have lorry drivers complaining that very soon they will no longer be able to see through the windscreen because of all the gadgets that they need to be able to communicate with road toll and road pricing systems, as well as other information systems. We need a common platform, so that any data fed into the computer is fed back to the lorry driver in his own language. The possibilities are there. There are, in fact, an incredible number of good possibilities.
We have also spent some time discussing the amount of funding to be earmarked for this. We understand this to amount to some EUR 300 million, much of which will be channelled into EasyWay - first and foremost by the Commission. I might mention that in my own country, in Denmark, we have just adopted a plan to allocate EUR 40 million for ITS over the next five years. EUR 40 million is a lot for a small country with 5 million inhabitants, but it will, in fact, allow us to make quite a lot of progress. Therefore, I think that if we start looking at the different Member States, it is possible to get some perspective on this. This is exactly the kind of thing that we need to get off the ground and I hope that this very topic will be included on the transport ministers' agenda when we convene for the meeting on the 29th.
In conclusion, I would like to say a few words about the amendments: we have substantive support for this proposal for the directive and only four amendments to the report outstanding for tomorrow. Personally, I am in favour of Amendment 57 tabled by the Socialist Group and Amendment 59 tabled by the Greens, but I oppose Amendments 58 and 60. I think that the fact that we have so few amendments is evidence of the strength of Parliament's support for this. So, Mr Tajani, you have got off the ground with a robust negotiating mandate.
The debate is closed.
The vote will take place tomorrow.
Written Statements (Rule 142)
The present day and age demands rapid adaptation of transport to the exponential growth in its use and in the expectations of society. I think, therefore, that the introduction of Intelligent Transport Systems (ITS) is extremely useful. We should be aware that the current state of affairs in road transport is very worrying. This is illustrated by such statistics as:
the number of deaths on the roads in the EU in 2006 was about 43 000, including about 5 500 in Poland;
the annual cost of road traffic congestion in the EU is about 1% of GDP;
CO2 emissions caused by road transport amount to about 70% of all transport-related CO2 emissions.
The following are, therefore, necessary:
optimal use of road and road traffic data;
ensuring continuity and reliability of ITS services in European transport corridors and conurbations;
extensive use in large urban areas of telematic applications, which combine transport issues with information technology and telecommunications;
rapid and harmonised introduction of applications which support road traffic safety, such as eCall, ADAS and others;
better integration of the transport infrastructure with vehicles and between vehicles;
Europe-wide coordination, making use of the experience and good practices of leading countries.
Let us try, therefore, to implement ITS throughout the EU, in relation to all means of transport and all passengers, and with regard to both public and private transport.